Citation Nr: 1003409	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  04-31 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to April 1989, 
to include service in the Republic of Vietnam from September 
1964 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in November 2007 for 
further development and the claim for service connection for 
PTSD is now ready for final appellate disposition.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD that is associated with his military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service 
connection for PTSD, any failure on the part of VA to notify 
and/or develop the Veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009) (VCAA) cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that a veteran did not engage in 
combat with the enemy or that he or she did engage in combat, 
but that the alleged stressor was not combat related, his or 
her lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates a 
veteran's testimony or statements.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also Gaines v. West, 11 Vet. App. 353 (1998) 
(specific finding required as to whether a veteran engaged in 
combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the Veteran claimed that the following stressors 
occurred during his period of active duty service in Vietnam:  

?	he was assigned perimeter guard 
duty, where he came under constant 
fire from incoming artillery rounds;


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1962 to April 1989, 
to include service in the Republic of Vietnam from September 
1964 to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

This case was remanded by the Board in November 2007 for 
further development and the claim for service connection for 
PTSD is now ready for final appellate disposition.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has PTSD that is associated with his military 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304(f) (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service 
connection for PTSD, any failure on the part of VA to notify 
and/or develop the Veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009) (VCAA) cannot be 
considered prejudicial to the Veteran.  The Board will 
therefore proceed to a review of the claim on the merits.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2009).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of a veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f); see also 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  

If VA determines either that a veteran did not engage in 
combat with the enemy or that he or she did engage in combat, 
but that the alleged stressor was not combat related, his or 
her lay testimony, by itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain credible supporting evidence that corroborates a 
veteran's testimony or statements.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996); see also Gaines v. West, 11 Vet. App. 353 (1998) 
(specific finding required as to whether a veteran engaged in 
combat with the enemy).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Here, the Veteran claimed that the following stressors 
occurred during his period of active duty service in Vietnam:  

?	he was assigned perimeter guard 
duty, where he came under constant 
fire from incoming artillery rounds;
?	he was constantly exposed to dead 
bodies of U.S. servicemen being 
offloaded from helicopters; and
?	he was shot in the left leg and the 
bullet was later removed at U.S. 
Army Garrison Giessen, Germany.

A determination as to whether a veteran engaged in combat 
with the enemy must be based on consideration of all evidence 
of record in each case.  In many cases, no single item of 
evidence will be determinative of the issue, and it will be 
necessary to evaluate the evidence for and against the 
assertion that a veteran engaged in combat.  Specifically, VA 
must assess the credibility, probative value, and relative 
weight of each relevant item of evidence and to apply the 
benefit-of-the-doubt standard if the evidence is in 
equipoise.

Service records indicate that the Veteran served as a 
transportation parts specialist during the relevant time 
period.  Although he was the recipient of the Vietnam Cross 
of Gallantry, Air Assault Badge, Army Service Ribbon, 
Overseas Service Ribbon, Overseas Service Bars, and Vietnam 
Advisory Defensive Ribbon, these awards are not indicative of 
involvement in combat.  Despite his account of being shot in 
Vietnam, he has conceded that he was not awarded a Purple 
Heart.  As there is no objective evidence of participation in 
combat, his assertions of service stressors are not 
sufficient to establish the occurrence of such events, and 
instead his reported stressors must be verified.  

Post-service treatment records indicate diagnoses of PTSD.  
Specifically, an August 2003 letter from his VA therapist 
indicated that the Veteran exhibited symptomatology 
consistent with the DSM-IV diagnostic criteria for PTSD.  The 
therapist continued that "his being attacked and his 
stacking of the body bags on the runways in Vietnam during 
his tour are what he considers the root of his condition."

The Board notes that the described incidents must meet the 
criteria to qualify as a stressor.  There are two 
requirements for a stressor to be sufficient for PTSD: (1) a 
person must have been "exposed to a traumatic event" in which 
"the person experienced, witnessed, or was confronted with an 
event or events that involved actual or a threatened death or 
serious injury, or a threat to the physical integrity of self 
or others" and (2) "the person's response [must have] 
involved intense fear, helplessness, or horror."  Cohen, 10 
Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTALDISORDERS 32 (4th ed. 1994)).

With respect to the Veteran's alleged stressor that he 
unloaded the bodies of deceased U.S. servicemen off of 
helicopters, such a stressor has not been verified by the 
evidence of record and is incapable of verification through 
unit records.  

With respect to the Veteran allegedly being shot in the left 
leg during his service in Vietnam, such an occurrence is also 
unsupported by the evidence of record.  Service treatment 
records for the period from 1964 to 1965 reveal treatment for 
a right leg abrasion in March 1965 after the Veteran 
accidentally ran into a footlocker; however, there is no 
evidence of a gunshot wound to the left leg.  Significantly, 
his March 1989 report of medical examination upon retirement 
indicated that he had scars on the bridge of his nose and on 
his left forearm, but did not mention a left leg gunshot 
scar.  Moreover, available U.S. Army casualty files did not 
list the Veteran as wounded in Vietnam.  As such, this 
reported stressor is also unverified.

As for the reported stressor of being under "constant fire" 
while on perimeter guard duty, although the Veteran asserts 
that this occurred while he was stationed with the 62nd 
Aviation Company, 11th Air Assault Division, in Vinh Long, 
Vietnam, (from September 30, 1964 to December 14, 1964, in 
fairness to the Veteran, the Board will also consider the 
incident as having occurred during his service with Company A 
of the 502nd Aviation Company, from December 14, 1964 to 
March 24, 1965.  Although unit records of the 62nd Aviation 
Company dated in 1964 indicate that the nearby Bien Hoa Air 
Base received a Viet Cong mortar attack, there is no 
indication that the Vinh Long compound came under attack 
during the Veteran's time there.  To the contrary, unit 
records reveal that a fire-team and flagship were deployed to 
conduct nightly reconnaissance of the immediate surrounding 
area to prevent Vet Cong attacks on Vinh Long.  There is no 
documentation indicating that the Veteran was a member of 
these fire-teams.  

Furthermore, the 62nd Aviation Company unit records reveal 
that many missions were flown, ranging from routine 
administrative support to combat assaults.  "While crews 
were not subjected to hostile fire on every mission, this 
fact was the exception rather than the rule."  

However, turning to the Veteran's service with the 502nd 
Aviation Company, records from the 13th Aviation Battalion 
reflect that in June or July 1964, the 114th Aviation Company 
was already a part of this battalion and that Company A of 
the 502nd Aviation Battalion was added to it during this time 
period.  More importantly, records from the 114th Aviation 
Company for the period of January 1 1964 to December 31, 1964 
reflect that that there was "a constant threat of bodily 
harm from a Viet Cong attack," and there is no information 
that permits the Board to conclude that only this part of the 
battalion was exposed or that the 502nd was not.  
Accordingly, the Board will give the Veteran the benefit of 
the doubt, and find that the stressor of being under 
"constant fire" while on perimeter guard duty has been 
verified as associated with his service with Company A of the 
502nd Aviation Battalion in December 1964.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board also notes that the August 2003 VA PTSD examiner 
has already found that the Veteran's exposure to this 
stressor was sufficient to support a diagnosis of PTSD, and 
that under the criteria of DSM-IV, an individual may have 
PTSD based on exposure to a stressor or stressors that would 
not necessarily have the same effect on almost everyone.  
Therefore, since there is corroborating evidence that the 
Veteran experienced a significant stressor in service, and 
such stressor has been found to support a diagnosis of PTSD, 
the Board finds that service connection for PTSD is 
warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

As a result of the Board's decision to grant service 
connection for PTSD, the Board finds that the Veteran's claim 
for TDIU must be remanded for an examination to determine 
whether this and the Veteran's other service- connected 
disabilities preclude him from securing or following a 
substantially gainful occupation.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA general 
medical examination.  The claims folder 
and a copy of this remand are to be 
made available to the examiner for 
review in conjunction with the 
examination.  All studies deemed 
necessary by the examiner are to be 
completed.

The examiner is requested to express a 
medical opinion as to the degree of 
occupational impairment attributable to 
the Veteran's service-connected 
disabilities (coronary artery disease, 
right thalamic hemorrhage with left 
upper extremity impairment, right 
thalamic hemorrhage with weakness of 
the left leg, tinnitus, bilateral 
hearing loss, and hypertension), as 
opposed to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-
connected disabilities and whether any 
limitation on the Veteran's employment 
is likely to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

2.  Readjudicate the claim for TDIU.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


